Citation Nr: 0406675	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  03-08 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of tinnitus, currently rated as 10 percent 
disabling.  

2.  Evaluation of perforation of the tympanic membrane, 
bilateral, currently rated as non-compensable.  

3.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel
INTRODUCTION

The veteran had active duty service from November 1969 to 
March 1971.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.


FINDINGS OF FACT

1.  In March 2003, the veteran withdrew his appeal as to the 
issue of the evaluation of tinnitus.  

2.  In March 2003, the veteran withdrew his appeal as to the 
issue of the evaluation of perforation of the tympanic 
membrane, bilateral.  

3.  The service medical records demonstrate daily intravenous 
drug use during active service, without credible evidence of 
other likely exposure to blood products or other likely means 
of hepatitis transmission; the veteran's currently diagnosed 
hepatitis is not due to injury or disease in service other 
than his own intravenous drug use therein.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a notice of disagreement 
by the veteran as to the issue of the evaluation of tinnitus, 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2003).

2.  The criteria for withdrawal of a notice of disagreement 
by the veteran as to the issue of the evaluation of 
perforation of the tympanic membrane, bilateral, have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).

3.  Hepatitis, to include hepatitis B and C, was not incurred 
in the line of duty and service connection is not warranted.  
38 U.S.C.A. §§ 105, 1110 (West. 2002); 38 C.F.R. §§ 3.1, 
3.301, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings

In a June 2001 rating decision, service connection was 
granted for tinnitus and for perforation of the tympanic 
membrane, bilateral.  Service connection was denied for 
hepatitis.  In August 2001, a notice of disagreement was 
received as to the issues of the evaluations for tinnitus and 
perforation of the tympanic membrane, bilateral, and for 
service connection for hepatitis.  In February 2003, a 
statement of the case was issued as to all three issues.  In 
March 2003, the veteran's VA Form 9 was received.  In this VA 
Form 9, the veteran clearly and unambiguously stated that he 
only wished to continue his appeal as to the issue of service 
connection for hepatitis B and C.  Thus, he withdrew his 
appeal.  See 38 C.F.R. § 20.202.  Accordingly, the Board does 
not have jurisdiction to review those two rating issues and 
they are dismissed.

Service Connection

There has been a significant change in the law with the 
enactment of the VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In May 2000, the veteran 
submitted a claim of service connection for hepatitis.  
Thereafter, in a June 2001 rating decision, service 
connection for hepatitis was denied.  Only after that rating 
decision was promulgated did the RO provide notice to the 
veteran regarding the duty to notify him of the evidence he 
must provide, and the evidence that VA would obtain on his 
behalf.  That notice was provided in March 2002.  The veteran 
was provided with a statement of the case dated in February 
2003.  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004), the United States Court of Appeals for 
Veterans Claims (the Court) held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after", the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  Id. at 11.  Pelegrini further held that the 
Secretary failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")".  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  As noted above, this claim was received 
in May 2000, nearly four years ago.

The Board does not believe that voiding the June 2001 rating 
decision is in this veteran's best interests.  Simply put, in 
this case, the veteran was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C., which he did not seek to do.  He was 
provided with notice of the appropriate law and regulations.  
He was provided notice of what evidence he needed to submit, 
and notice of what evidence VA would secure on his behalf.  
He was given ample time to respond.  Hence, not withstanding 
Pelegrini, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim." Conway v. Principi, 
No. 03-7072 (Fed. Cir. Jan. 7, 2004)  

Thus, in sum, the veteran was informed of the duty to notify, 
the duty to assist, to obtain records, and examinations or 
opinions.  The veteran was specifically advised of the type 
of evidence that would establish the claim.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim and notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  Efforts were made to obtain all pertinent 
records bearing on her claim.  These records satisfy 38 
C.F.R. § 3.326.  VA has fulfilled its duty to assist.

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  There is no 
indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the veteran, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The veteran has sufficient notice of the 
type of information needed to support said claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied with respect 
to said issue on appeal.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  VA 
has done everything reasonably possible to assist the 
veteran.  Accordingly, appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Background

The service records establish that the veteran used heroin 
during service.  In February 1971, heroin was found in his 
possession.  On March 30, 1971, an examiner documented that 
the veteran was suffering from the withdrawal symptoms from 
heroin.  The veteran reported that he had been taking one 
half ounce of Heroin per day.  A hepatitis test was 
nonreactive.  The separation examination showed that 
hepatitis was noted in August 1969 and in May 1970 and that 
the veteran had used intravenous heroin.  The separation 
examination revealed that the skin was negative, no tattoos 
were indicated.  The separation examination was also negative 
for jaundice.  The veteran was discharged for his drug use.  
He was recommended for an undesirable discharge for the good 
of the service for narcotics use on a personal basis.  His 
character of service was determined to be under other than 
honorable conditions.  He later applied for an upgrade under 
the Department of defense Discharge Review Program (Special) 
which was granted.  His character of service was changed to 
under honorable conditions.  During service, there is no 
record of any hospitalization for jaundice or hepatitis.  

Following his separation from service, the veteran admitted 
to using and being addicted to drugs during service.  A 
review of his records shows that he admitted to his 
involvement with drugs and addiction thereto to include 
intravenous use during his active duty.  He made these 
admissions in personal correspondence and during medical 
treatment.  He admitted such in April 1983, while being seen 
by David Nervo, a counselor; in September 1988, during VA 
treatment; in September 1998, during a psychological 
evaluation conducted by O. S. Glover, Ph.D.; in May 1989, 
during a VA psychiatric examination; in April 1999 
correspondence with VA; and during a November 1999 
psychiatric evaluation provided by VA.

In May 2000, correspondence was received from VA in which the 
veteran asserted that he incurred hepatitis during service 
and was seeking service connection.  He further indicated 
that the hepatitis had turned into jaundice while he was in 
the service.  In April 2002, the veteran explained that 
during service, in 1970, while in Vietnam, he was 
hospitalized for 9 weeks total for a very bad case of yellow 
jaundice due to hepatitis B.  Currently, he maintained that 
he had both hepatitis B and C.  

Thereafter, additional medical records were received.  July 
1998 testing by the Department of Corrections revealed that 
the veteran had been exposed to the hepatitis C virus.  
Medical records from the California Men's Colony East showed 
that during 2000 and 2001, the veteran was diagnosed as 
having hepatitis B and C.  In August 2001, the veteran 
reported that he got tattoos while in Thailand during service 
and used intravenous drugs and shared needles while in 
service.  


Analysis

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In this case, the 
veteran served in combat.  However, it is not claimed that 
hepatitis was incurred during combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 C.F.R. §§ 
3.1(m).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. 
Reg. 52,375 (June 9, 1999); VAOPGCPREC 2-98 (1998), published 
at 63 Fed. Reg. 31,263 (February 10, 1998).

A review of the veteran's service medical records is positive 
for hepatitis and positive for intravenous drug use.  The 
separation examination noted that hepatitis was noted in 
August 1969 and in May 1970 and that the veteran had used 
intravenous Heroin.  Prior to the separation examination, in 
February 1971, Heroin was found in the veteran's possession.  
In March 1971, an examiner documented that the veteran was 
suffering from the withdrawal symptoms from Heroin.  The 
veteran reported that he had been taking one half ounce of 
Heroin per day.  The record shows no hospitalization of the 
veteran, no record of any tattoos, no blood transfusions, no 
documented injury requiring the administration of blood 
products, or any reported consequences from routine 
inoculations.  The only source identified in the service 
records for hepatitis was the intravenous drug use.  

Post-service, the veteran admitted to having been addicted to 
intravenous drugs during service and to using drugs during 
service.  The record is replete with his admissions and 
medical documentation of his admissions.  These admissions 
are credible.  The Board finds them credible because they 
were made when the veteran was seeking medical treatment and 
had no reason to report an inaccurate history to his various 
physicians and counselors.  Currently, the veteran maintains 
that he was released from active duty for being in possession 
of Heroin.  He denies heroin abuse and asserts that he could 
have contracted hepatitis during service from being injected 
with anti-viral drugs because the needles used for those 
drugs were not sterilized between the use from one person to 
the next person.  The veteran refutes that he engaged in 
willful misconduct during service while resulted in 
hepatitis.  He maintains that he did not use intravenous 
drugs until he was in prison which was well after his 
discharge from service.  

In sum, the Board finds that the veteran's current assertions 
are not credible; the Board does not believe his recent 
assertions, as cited above.  As noted, intravenous drug use 
was noted by an examiner during service.  Likewise, the 
veteran was treated for Heroin withdrawal during service and 
he admitted at that time, contemporaneous to the treatment, 
that he had been using Heroin daily.  Since his separation 
from service, the veteran repeatedly told VA examiners, 
private physicians, and lay persons in correspondence, that 
he had used intravenous drugs during service, was addicted to 
drugs during service, and that he shared needles during 
service.  These admissions, made by the veteran, were not 
made in an effort to obtain monetary benefits, but rather, in 
the course of medical treatment when he was seeking 
assistance from medical personnel and counselors.  
Conversely, the veteran's current assertions are made in 
conjunction with a claim for monetary benefits and they 
directly contradict the record.  Further, there is no record 
of a 9 week hospitalization for jaundice.  Thus, the 
veteran's current statements are found to be untrue and are 
afforded little probative weight by the Board.  

Rather, the Board affords probative weight to the only 
objectively documented and recurring activity giving rise to 
the risk of hepatitis exposure which is the veteran's 
inservice intravenous drug use.  The veteran's service record 
clearly documents the veteran's illegal drug use, to include 
his own contemporary admission of intravenous drug use on a 
daily basis.  The Board finds such admission to be of 
probative value as it was made in conjunction with treatment 
for drug withdrawal symptoms by the veteran while still in 
active service.  Likewise, the post-service admissions were 
made in conjunction with the veteran's attempts to seek 
medical treatment for psychiatric disability and are also 
probative for the same reason.  

The Board further finds no basis for consideration of the 
veteran's in-service drug use as merely occasional or 
therapeutic or otherwise within circumstances to exempt such 
from being considered misconduct.  During service the veteran 
was using illegal drugs for his own personal use.  He was 
discharged from service for this very reason.  The law 
clearly states that service connection may not be established 
on a direct basis for a disease or injury that results from 
willful misconduct, or, for claims filed after October 31, 
1990, that are the result of the abuse of illegal drugs.  See 
38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).  As such, 
service connection for hepatitis cannot be established.

There is no indication in the record that drug usage is 
associated with PTSD.  Further, there is no indication that 
the veteran had PTSD during service, whereas, he did use 
drugs during service.  Therefore, the Board concludes that 
his usage is due to willful misconduct.

The veteran has also reported that he helped unload wounded 
who had been in combat.  This assertion is unsupported.  
Regardless there is nothing competent or credible to suggest 
a relationship between such claimed exposure and his 
hepatitis.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

The appeal as to the issue of the evaluation of tinnitus is 
dismissed.  

The appeal as to the issue of the evaluation of perforation 
of the tympanic membrane, bilateral, is dismissed.  

Service connection for hepatitis to include hepatitis B and 
hepatitis C is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



